Citation Nr: 1500553	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé 





ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran had active service in the United States Army from October 1977 to February 1978 and from June 1979 to March 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 unfavorable rating decision of the RO in Columbia, South Carolina.  

The issue of service-connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence associated with the claims file since the last final denial of service connection for a right knee injury in November 2008 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection. 

2.  Evidence associated with the claims file since the last final denial of service connection for a left knee injury in November 2008 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection. 



CONCLUSIONS OF LAW

1.  Evidence received since the November 2008 rating decision in relation to the Veteran's claim for entitlement to service connection for a right knee injury is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Evidence received since the November 2008 rating decision in relation to the Veteran's claim for entitlement to service connection for a left knee injury is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen, notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

In this case, the Veteran was advised by an August 13, 2008 letter of the evidence and information necessary to substantiate and reopen his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice is of record and was provided before the November 2008 rating decision now on appeal.  As a result, VA has complied with the duty to notify.  

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, Social Security records, and VA treatment records with the file. The record does not indicate and the Veteran has not notified VA that additional VA medical records or Social Security records exist.  

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

New and Material

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "reasonable possibility of substantiating the claim" results in a pro-veteran standard for reopening-one that contemplates the likely entitlement to a nexus medical examination if the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 at 121 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  






Reopening Analysis

In November 2008, the RO denied service connection for degenerative joint disease of the bilateral knees.  Although the Veteran complained of back, hip, ankle, and foot ailments while in service, the RO noted that the Veteran's service treatment records were silent as to any complaints involving either the right or left knee, and there was no diagnosis of arthritis of the either knee within one year of discharge from service.  Evidence of his current bilateral knee disability consisted of treatment reports from the Columbia VAMC between July 2008 and September 2008.  The Veteran did not timely appeal that decision. 

The Veteran petitioned to reopen his service connection claim for bilateral knees in May 2010 and submitted additional VAMC medical records concerning his current bilateral knee condition to support his claim.  

At a video teleconference (VTC) hearing in June 2013, the Veteran testified that he remembered having knee problems in service, beginning in boot camp and continuing through out service.  He testified that he continued to train and treated himself with medication and rubdowns.  Additionally, the Veteran related a time when he was running a race at a Company picnic, felt a "little pop" in his knee, and had to drop out of the competition.  The Veteran was uncertain if he went to sick call or received treatment following the race.  Concerning his current condition, the Veteran testified that he has had knee replacements on both knees since 2008 and was deemed disabled by the Social Security Administration (SSA) as of July 2008.  

There is no question that Veteran currently suffers from severe ailments of the bilateral knees.  The submitted VAMC treatment reports between 2008 and 2010 indicate consistent bilateral knee treatment since 2008 including pain management, orthopedic aids, surgery, and physical therapy.  The Veteran testified at his Board hearing that he remembers injuring his knees in service, but the record indicates that he did not complain of knee problems in service and he did not interrupt training because of his knees.  

However, during a February 2009 primary care follow up visit, Dr. S. B. noted knee pain with severe DJD bilaterally.  Dr. S. B. opined that "[the Veteran's] severe knee pain and advanced degenerative arthritis in both knees started during his military service ... due to the above medical condition, [the Veteran] is disabled."  While there is no rationale provided for this opinion and does not on its own warrant a grant of service connection this statement is sufficient for reopening the case. See Shade, at 121.  As will be discussed in the Remand below, additional development is now necessary for a full and  VA 

With regard to this newly submitted evidence to relating to the Veteran's bilateral knee claim, the VAMC treatment reports are material for reopening purposes.  The treatment records do relate to the unestablished fact regarding the Veteran's claim for service connection, namely, evidence, in the form of a medical opinion, of in-service incurrence or aggravation of his bilateral knee disability.  

In sum, the February 2009 VAMC treatment report and other submitted VAMC records through 2010 are new and material evidence as they are not cumulative and redundant of the evidence submitted prior to the November 2008 denial of service connection for a bilateral knee disability.  Additionally, as the new evidence submitted does address the defects in the service connection claim, the evidence does raise a reasonable possibility of substantiating the claim alone, or in combination with previously submitted evidence.  

The Board thus finds that the critical defect existing at the time of the November 2008 rating decision, namely evidence of an injury or aggravation in service, has been cured, for the limited purpose of reopening the claim.  






							[CONTINUED ON NEXT PAGE]
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2014).  

As discussed in the above section, the Veteran has claimed that he injured his knees during service.  The Veteran submitted additional VAMC treatment records, and testified during a Board hearing about the cause of his claimed in-service injury.  However, the testimony and additional submitted evidence, while sufficient to reopen the claim, is not enough to allow a grant without further development.  Specifically, although there is a February 2009 medical opinion concerning the etiology of the bilateral knee disorder, that opinion lacks sufficient rationale to link the in-service injury contentions to the current diagnosed condition.  Therefore, an examination and a fully explained nexus opinion with a complete rationale is required to determine if the current disability may be associated with service in accordance with the considerations below.  

To date, VA has not solicited VA examinations or opinions as to the nature and etiology of the Veteran's claimed bilateral knee disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

Given the medical evidence showing a current bilateral knee condition, the Veteran's competent testimony regarding the onset of his claimed disorder, and the February 2009 medical opinion regarding the etiology of the Veteran's current bilateral knee disorder, the Board finds it necessary to provide the Veteran with an appropriate VA examination and obtain an opinion in an attempt to determine whether the claimed disorder is related to his military service.  Therefore, a remand is needed for VA examinations and medical opinions.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA or private medical records that may have come into existence.  

2. Afford the Veteran an opportunity to attend a VA examination for the purpose of determining the nature and etiology of the claimed bilateral knee disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.  

The examiner is asked to identify any and all bilateral knee disorders found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to the following:  

Whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed bilateral knee disorder was incurred in, or as a result of, active duty service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he /she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).  

3.  Upon completion of the above, the AOJ shall adjudicate the Veteran's claims

If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


